Exhibit 10(ee)

Administrative Regulations for the

Executive Management Annual Incentive Compensation Program

under the United States Steel Corporation 2010 Annual Incentive Compensation
Plan

As amended by the Compensation & Organization Committee on February 28, 2012

 

1. Administration. The Compensation & Organization Committee (the “Committee”)
shall administer the Annual Incentive Compensation Program (the “Program”) under
and pursuant to the authority provided in the Board of Directors’ April 27, 2010
delegation to the Committee and Section 3 of the United States Steel Corporation
2010 Annual Incentive Compensation Plan (the “Plan”).

 

  A. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Plan.

 

  B. Compensation consultant. The Committee may engage a compensation consultant
to assess the competitiveness of various target Award levels and advise the
Committee.

 

2. Participation/Eligibility. All management employees of the Corporation, its
Subsidiaries and affiliates are eligible to participate in the Program upon
designation by the Committee, in the case of Covered Employees, or Senior
Officers (“Participants”).

 

  A. Executive Management. All Executive Management employees of USS, its
subsidiaries and affiliates designated via written notice as participants by the
Committee are eligible to participate (“Eligible Employees” or “Participants”).

 

  B. New Participants. A Participant who was not a Participant on the first day
of the Performance Period may, subject to the Committee’s discretion, become a
Participant during the Performance Period participating on a pro rata basis for
the remaining portion of the period in which such Participant first becomes
eligible to participate but shall be ineligible to participate in this program
for any portion of a year during which the Participant participates in any other
cash incentive or bonus plan or program; provided, however, that a Covered
Employee (as defined in section 162(m) of the Internal Revenue Code) may so
participate only if he or she becomes a Participant effective not later than 90
days after the beginning of the Performance Period.

 

  C. Rights. No Participant or other employee shall have any claim to be granted
an Award under the Program, and nothing contained in the Program or any Award
Agreement shall confer upon any Participant any right to continue in the employ
of the Corporation, its Subsidiaries or affiliates or interfere in any way with
the right of the Corporation, its Subsidiaries or affiliates to terminate a
Participant’s employment at any time.



--------------------------------------------------------------------------------

3. Performance Period.

 

  A. Calendar year. Unless otherwise determined by the Committee at the
commencement of each Performance Period, each such Performance Period shall be a
calendar year.

 

4. Performance Goal Setting.

 

  A. Performance Goals. The Corporate Performance Goals for the Performance
Period shall be the targets assigned to each of the Corporate performance
measures, which shall be set by the Committee during the first 90 days of the
Performance Period. Unless otherwise determined by the Committee at the
beginning of the relevant Performance Period, the Corporate performance measures
will be the following objective measures:

 

  (1) Return on Capital Employed (ROCE). Return on Capital Employed shall mean,
for the Performance Period, income from consolidated worldwide operations
(including minority interests), divided by consolidated worldwide capital
employed (including minority interests) expressed as a percentage.

Income from consolidated worldwide operations (including minority interests)
shall mean income from operations as reported in the consolidated statement of
operations of United States Steel Corporation for the Performance Period.

Capital employed shall be calculated by using the average of the opening balance
at the commencement of the Performance Period, and the balances at the end of
each quarter during the Performance Period, of the sum of net fixed assets,
inventories and accounts receivable, less accounts payable.

For purposes of calculating ROCE for a Performance Period, the following
principles shall apply: that if income or loss related to an asset is included
in the numerator for any portion of the Performance Period that the related
asset’s capital employed shall be included in the denominator for the same
portion of the Performance Period (and vice versa) and, similarly, if income or
loss related to an asset is excluded from the numerator for any portion of the
Performance Period that the related asset’s capital employed shall be excluded
from the denominator for the same portion of the Performance Period (and vice
versa).

Subject to the foregoing, the following adjustment provisions shall apply to the
numerator and denominator (to the extent included in such amount) of the ROCE
performance calculation:

 

2



--------------------------------------------------------------------------------

  (a) exclude the gain or loss related to a business disposition or divestiture
and all amounts related to a permanent facility shutdown/closure, and assume
that the business achieved (for the time period following such disposition,
divestiture or shutdown/closure) the performance level included in the Business
Plan Target ROCE (as defined below);

 

  (b) exclude the gain or loss related to an asset sale not made in the ordinary
course of business;

 

  (c) exclude all amounts related to long-lived asset impairments;

 

  (d) exclude all amounts related to an acquisition or startup (defined as the
startup of a previously closed facility or the startup of a new facility);

 

  (e) exclude all amounts related to workforce reductions and other
restructuring charges;

 

  (f) except for retiree benefits, exclude amounts not allocated to segments;
and

 

  (g) exclude all amounts related to changes in accounting standards and changes
in law that affect reported results;

provided, however, none of the above adjustments shall be made to the ROCE
calculation to the extent the events or occurrences relating to the adjustments
are recognized and/or contemplated in the Corporation’s “Business Plan Target
ROCE”, as approved by the Committee within the first 90 days of the year
represented by the relevant Performance Period;

provided, further, no adjustment pursuant to any adjustment category, identified
as (a) through (g), above, shall be made to the ROCE calculation to the extent
the total adjustment for such category is less than $5 million;

provided, further, all the above adjustments shall be calculated in accordance
with generally accepted accounting principles at the time of calculation to the
extent the nature of the adjustment is addressed therein;

provided, further, none of the above adjustments shall be made to the ROCE
calculation to the extent the relevant data is not available;

provided, further, the ROCE calculation, including all adjustments thereto,
shall be determined at the time the Committee makes its award decisions and in
accordance with the reporting requirements applicable to the Corporation’s
reports on Forms 10-K and 10-Q; and

provided, further, the above adjustments shall not limit the Committee’s
authority to exercise additional downward discretion either in determining the
value of ROCE or in calculating any related award.

 

3



--------------------------------------------------------------------------------

  (2) Shipment Tons. Shipment Tons shall mean the number of worldwide net tons
of steel products shipped for the Performance Period, determined consistent with
external reporting practices. It is intended that the target for this measure
and its related performance calculation be consistent with the target and
performance calculations for ROCE, including the Business Plan Target ROCE, such
that, to the extent an asset is excluded for any reason from the target
calculation for Business Plan Target ROCE, the corresponding shipment tons, if
any, are to be excluded from the Shipment Tons target and performance
calculations, and, if an asset is included in the target calculation for the
Business Plan Target ROCE, the corresponding shipment tons, if any, are to be
included in the Shipment Tons target and performance calculations. Subject to
the foregoing, this performance measure is to be adjusted in accordance with
relevant provisions of Section 4.A.(4)(a) of these Regulations.

 

  (3) Citizenship Measures. Citizenship Measures shall mean:

 

  (a) Safety Performance. Safety Performance, for target and actual performance
purposes, shall mean the number of serious injury cases occurring during the
Performance Period involving the represented and non-represented employees at
the properties and operations of United States Steel Corporation and its
subsidiaries as contemplated by the targets set by the Committee at the
beginning of the Performance Period. A serious injury case shall mean a
work-related injury that prevents an employee from returning to work for 31 or
more calendar days, or an employee work-related fatality. Whether an employee
injury or fatality is “work-related,” or not, will be determined by the
Corporation’s top safety officer consistent with OSHA guidelines.

 

  (b) Environmental Emission Improvement. Environmental Emission Improvement
shall mean the improvement, if any, from Performance Period to Performance
Period in the number of occurrences of noncompliant environmental emissions
determined in accordance with our air and water permits at our domestic and
foreign production units and facilities (excluding our joint ventures and
Transtar). This performance measure is to be adjusted in accordance with the
relevant provisions of Section 4(A)(4)(b) of these Regulations.

For purposes of the Environmental Emission Improvement performance measure only,
the Performance Period shall be the same Performance Period used for the other
performance measures except that such period shall begin one calendar month
prior to the month in which the Performance Period begins and shall end one
calendar

 

4



--------------------------------------------------------------------------------

month prior to the month in which the Performance Period ends (that is,
December 1 to November 30).

 

  (4) Adjustments to performance measures other than ROCE. Consistent with
Section 5.A.(2)(d) hereof, all adjustments to performance measures, whether
identified in this section or not, are conditioned upon the requirement that
such adjustments can be accomplished in conformance with Section 162(m) of the
Internal Revenue Code.

 

  (a) Shipment Tons

Consistent with the adjustment provisions for ROCE, intending that operating
performance shall track with financial performance for the operating assets, the
Shipment Tons performance measure shall be adjusted:

 

  i. in the event of an acquisition or startup (as defined in
Section 4.A.(1).(d)) to exclude from the target and from the related performance
calculation, all shipment tons, to the extent all relevant data is available,
relating to such business or production facility for the Performance Period
during which the acquisition or startup occurs:

 

  ii. in the case of a business disposition, divestiture, or permanent facility
shutdown/closure, the Shipment Tons performance calculation shall be adjusted,
to the extent all relevant data is available, to assume that the business
achieved (for the time period following such disposition, divestiture or
shutdown/closure) the shipment performance level contemplated in the Business
Plan Target ROCE;

provided, however, that the foregoing adjustments will not pertain to the
Shipment Tons performance measure to the extent and for the period such
acquisition, startup, disposition, divestiture, or permanent facility
shutdown/closure is recognized and/or contemplated in the shipment tons making
up the Business Plan Target ROCE.

 

  (b) Environmental Emissions Improvement

The target and the related performance calculation for the Environmental
Emissions Improvement measure shall be adjusted by the number of occurrences of
non-compliant environmental emissions relating to production units/facilities

 

  i.

in the event of an acquisition, startup, disposition, divestiture, permanent
shutdown/closure, or idling (as defined below) of a business or production
facility to exclude all measures, to the extent all relevant data is

 

5



--------------------------------------------------------------------------------

  available, relating to such business or production facility for the
Performance Period during which the business event occurs; and/or

 

  ii. in the event the method and/or frequency of measuring permit compliance is
revised during the current Performance Period in response to a change in
governmental requirements.

With respect to an adjustment made pursuant to (i) and/or (ii) above and unless
the Committee determines otherwise, the number of occurrences of noncompliant
environmental emissions from the last Performance Period during which the
facility operated for the entire period (the entire period under the revised
method and/or frequency of measuring permit compliance if applicable under
(ii) above) or from any other period that Committee may so determine, shall be
used to set a target for such facility for the succeeding Performance Period.

For purposes of the adjustment to the Environmental Emissions Improvement
measure, the term “idling” shall refer to a plant/facility that was not operated
for at least thirty consecutive days during the relevant Performance Period and
shall be applied only in the event such idling pertains to an entire plant, or
an identifiable substantial portion of a plant (that is, an entire hot-end, an
entire finishing-end, or an entire coke battery), as such plants are identified
and reported to the Vice President – Human Resources for purposes of setting the
Environmental Emissions Improvement baseline/target for the relevant Performance
Period.

 

  B. Corporate or subsidiary level. Notwithstanding the Corporate performance
measure definitions, the Committee may assign Performance Goals for the
Corporate performance measures at the Corporate, subsidiary and/or affiliate
level for each Participant.

 

  C. Setting of Incentive Targets and Incentive Awards. The Incentive Target,
defined as a percent of the Participant’s base salary (the Participant’s monthly
base salary at the end of the relevant Performance Period times 12), and the
Incentive Awards for all levels of Performance Goals shall be set by the
Committee during the first 90 days of each Performance Period.

 

  (1) The Committee shall establish and approve the relevant Incentive Targets
for each Participant as well as the related Incentive Award for achieving each
Performance Goal and/or level of attainment thereof.

 

  (2) The Committee will assess the competitiveness of the various Incentive
Award levels.

 

6



--------------------------------------------------------------------------------

  D. Performance Goal weighting.

 

  (1) Relative weighting. Unless otherwise determined by the Committee when
establishing the Performance Goals, the relative weighting assigned to each of
the performance measures shall be as follows:

 

  (a) ROCE. Return on Capital Employed shall be 80% of the Incentive Target
value.

 

  (b) Shipment Tons. Shipment Tons shall be 20% of the Incentive Target value.

 

  (c) Citizenship Measures. Safety shall add or subtract up to 10% of the
Incentive Target value, or have no impact on the Incentive Award, depending upon
actual performance with respect to its related Performance Goal. Environmental
Emissions shall add or subtract up to 5% of the Incentive Target value, or have
no impact on the Incentive Award, depending upon actual performance with respect
to its related Performance Goal.

 

  (2) Maximum award level. The maximum award level shall be 215% of the
Incentive Target value with achievement of the highest ROCE Performance Goal
representing 160% of such award, achievement of the highest Shipment Tons
Performance Goal representing 40% of such award and achievement of the highest
Citizenship Measures Performance Goals adding 10% (safety) and 5% (environmental
emission improvement) each to such award.

 

5. Performance Measurement Mechanics.

 

  A. Payout determination.

 

  (1) Evaluation. The Committee shall evaluate actual Corporate performance
against the Corporate Performance Goals for the Performance Period during the
first 60 days following the end of the relevant Performance Period.

 

  (2) Calculation.

 

  (a) Rounding Performance Calculations. The calculation of actual performance
for each performance measure shall be rounded to the nearest decimal place
consistent with the number of decimal places approved by the Committee at the
time it set the relevant target, rounding up in the case of 5 or more and
rounding down in the case of 4 or less.

 

7



--------------------------------------------------------------------------------

  (b) Interpolation. Interpolation will be used to determine an Incentive Award
for performance that correlates to performance between the pre-determined ROCE
and Shipment Tons Performance Goals. Such interpolation will not be used in
connection with the Citizenship Measures. The interpolated payout percentages
for ROCE and Shipment Tons shall be added together prior to rounding to the
nearest whole percentage point, rounding up in the case of 5 or more and
rounding down in the case of 4 or less.

 

  (c) Maximum award. No one Participant may receive more than $7 million in
Incentive Awards for any one calendar year under this Program.

 

  (d) Adjustments. At the commencement of each Performance Period, the Committee
may also determine that unusual items or certain specified events or occurrences
will be excluded from, or considered in connection with, any or all of the
calculations for such Performance Period; provided, however, that all such
adjustments must satisfy the requirements of Section 162(m) of the Internal
Revenue Code.

 

  (3) Negative discretion. The Committee retains negative discretion to reduce
any and all Incentive Awards to amounts below the amounts that would be payable
as a result of performance measured against the Performance Goals; however, the
Committee may not increase Incentive Awards above the amount payable as a result
of performance measured against the Performance Goals.

 

  B. Form of Payout .

 

  (1) Cash and/or Common Stock. The Committee may determine to pay the awards in
the form of cash or common stock, or any combination thereof, which
determination may be made on a non-uniform basis among Participants.

 

  (2) Common Stock Awards. The determination to pay awards in the form of common
stock shall be a determination to satisfy the award through shares available
under the 2005 Stock Incentive Plan (or any successor plan thereto), subject to
the terms and conditions of such plan, and provided that the performance period
under this Program shall also count toward any minimum performance period
required for an unrestricted grant of shares under such plan.

 

8



--------------------------------------------------------------------------------

  (3) Award Unit Determination Procedure. If the Committee determines to pay all
or a portion of an award in the form of common stock, the value of such award,
or portion thereof, under this Program shall be converted into a number of
shares of common stock by dividing (i) the value of such award, or portion
thereof, by (ii) the Common Stock Unit Value, which is to be determined as
follows:

 

  (a) Common Stock Unit Value. The Common Stock Unit Value shall be equal to the
Fair Market Value (as defined in the 2005 Stock Incentive Plan, or any successor
plan thereto) of a share of common stock on the date of award (Date of Award).
The Date of Award shall be established prospectively by the Committee at the
time it determines the award, with the goal of setting the date close in
proximity to the related payroll processing date for awards under the Plan.
Unless otherwise established by the Committee, the Date of Award shall be the
third business day following the date the Committee makes its determination of
the award.

 

  (4) Netting of Common Stock Shares. To the extent permitted under the 2005
Stock Incentive Plan and unless otherwise determined by the Committee or an
election with respect to a different medium of payment is offered to and elected
by a Participant in accordance with procedures approved by the Company, the
shares of common stock delivered in connection with any common stock award under
this Program shall be net of any tax withholding obligation.

 

6. Timing of Payments. Unless otherwise determined by the Committee in its
discretion, payment of Annual Incentive Compensation, if any, under this Program
with respect to any Performance Period will be paid, following the Committee’s
determination of such Incentive Award, within 5 business days following the date
the Corporation files its report on Form 10-K with the Securities and Exchange
Commission for the period ending on the last date of relevant Performance
Period; provided, however, the payment of any such award shall be paid on or
before March 15 of the year following the end of the relevant calendar year
Performance Period and as provided in Section 6 of the Plan.

 

7. Termination of Employment. The following provisions apply in the case of a
Participant’s termination of employment during the Performance Period:

 

  A.

Retirement, Death, or Disability. Following a Participant’s Retirement, Death or
Disability, a prorated value of such Participant’s target Award may be awarded
by the Committee based upon the number of complete months worked during the
Performance Period; provided that (i) such Award is calculated and delivered
following the relevant Performance Period in accordance with the terms of the
Plan, (ii) the relevant Performance Goals are achieved, (iii) the Participant is
employed for at least six (6) months during the Performance

 

9



--------------------------------------------------------------------------------

  Period and (iv) the Committee retains its negative discretion with respect to
such awards.

 

  (1) Retirement. Retirement shall mean, for all purposes under the Program, the
applicable Participant’s termination of employment that constitutes a separation
from service under Section 409A of the Code after having satisfied the age,
service and/or other requirements necessary to commence an immediate pension
under either: (i) the applicable defined benefit pension plan for the
Participant’s home country, regardless of whether the Participant is a
participant in such pension plan, or (ii) in the case of a home country for
which there is no applicable defined benefit plan, the applicable local law or
regulation; provided, however, such term does not include, unless the Committee
consents with knowledge of the specific facts, retirement under circumstances in
which the Participant accepts employment with a company that owns, or is owned
by, a business that competes with the Corporation, or its Subsidiaries or
affiliates. Further, to the extent necessary under applicable local law,
Retirement may have such other meaning adopted by the Committee and set forth in
the applicable Award notice.

 

  (2) Disability. Disability shall be as defined in the Plan.

 

  (B) Resignation, Early Retirement and Other Termination. Following a
Participant’s Resignation, Early Retirement or other termination, all pending
Incentive Awards are forfeited.

 

  (1) Early Retirement. Early Retirement shall mean a retirement other than a
Retirement.

 

8. Forfeiture and Repayment. The Committee may determine that an Incentive Award
shall be forfeited and/or any value received from the Incentive Award shall be
repaid to the Corporation pursuant to any recoupment policies, rules or
regulations in effect at the time of the Incentive Award.

 

10